Order filed January 29, 2013.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00979-CV
                                   ____________

                       RANDALL L. PATTERSON, Appellant

                                         V.

                          CITY OF HOUSTON, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-27190

                                    ORDER

      The notice of appeal in this case was filed October 22, 2012. The clerk’s
record was filed December 28, 2012. To date, the filing fee of $175.00 has not
been paid. No evidence that appellant has established indigence has been filed. See
Tex. R. App. P. 20.1. The record does not reflect that this case is exempt from the
requirement for appellant to pay the appellate filing fee. Therefore, the court issues
the following order.
      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before February 11, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM




                                          2